NOTICE: This opinion is subject to motions for rehearing under Rule 22 as
well as formal revision before publication in the New Hampshire Reports.
Readers are requested to notify the Reporter, Supreme Court of New
Hampshire, One Charles Doe Drive, Concord, New Hampshire 03301, of any
editorial errors in order that corrections may be made before the opinion goes
to press. Errors may be reported by email at the following address:
reporter@courts.state.nh.us. Opinions are available on the Internet by 9:00
a.m. on the morning of their release. The direct address of the court’s home
page is: https://www.courts.nh.gov/our-courts/supreme-court

                  THE SUPREME COURT OF NEW HAMPSHIRE

                            ___________________________


10th Circuit Court-Salem District Division
No. 2021-0197


                        THE STATE OF NEW HAMPSHIRE

                                          v.

                         JUAN ALBERTO MONEGRO-DIAZ

                           Argued: February 23, 2022
                          Opinion Issued: June 14, 2022



      John M. Formella, attorney general (Zachary L. Higham, assistant attorney
general, on the brief and orally), for the State.


      Dixon & Associates, of Lawrence, Massachusetts (Simon Dixon on the brief
and orally), for the defendant.


      New Hampshire Association of Criminal Defense Lawyers, of Epping
(Matthew McNicoll on the brief and orally), as amicus curiae.


      DONOVAN, J. The defendant, Juan Alberto Monegro-Diaz, was charged
with driving after his license was suspended in violation of RSA 263:64 (2014).
The State appeals an order of the Circuit Court (Stephen, J.) granting the
defendant’s motion to suppress evidence obtained as a result of a warrantless
seizure of him and his motor vehicle. The State argues that the circuit court
erred by ruling that the seizure violated Part I, Article 19 of the State
Constitution and the Fourth and Fourteenth Amendments to the Federal
Constitution. We conclude that the circuit court properly ruled that the officer
who stopped the defendant’s motor vehicle lacked reasonable suspicion that
the defendant was driving with a suspended license. Accordingly, we affirm
and remand.

       The following facts are undisputed or are otherwise drawn from the
suppression record. At approximately 5:00 p.m. on August 18, 2020, the
defendant was driving a motor vehicle that belonged to another individual
when a police officer began following him. Based upon his training and
experience, the officer believed that the type of vehicle that the defendant was
driving indicated that the defendant may have been transporting drugs. The
officer did not observe any traffic violations or other motor vehicle infractions.
While following the vehicle at approximately thirty to forty miles per hour, the
officer searched the license plate number by using his cruiser’s mobile data
terminal and determined that the vehicle was registered to a middle-aged
female. Observing that the male driver did not appear to be the registered
owner, the officer continued to search for any prior contacts that the police
department may have had with the vehicle. The officer then discovered that, in
2019, an individual subsequently identified as the defendant had been arrested
for driving while under the influence (DUI) while operating a vehicle belonging
to the same owner. At the time, the officer mistakenly believed that the vehicle
involved in the 2019 arrest was the same vehicle that he was following.

       Thereafter, the officer reviewed the booking photograph from the 2019
arrest as well as physical descriptions of the defendant’s appearance. The
officer also learned that the defendant’s license was suspended. Based upon
his suspicion that the defendant was driving with a suspended license, the
officer stopped the vehicle and confirmed that the driver was the defendant. As
a result, the defendant was charged with one count of driving after his license
was suspended. See id.

       The defendant moved to suppress all evidence obtained as a result of the
motor vehicle stop — namely, evidence that he was driving after his license was
suspended. The defendant argued, among other things, that the motor vehicle
stop was contrary to Part I, Article 19 of the State Constitution and the Fourth
and Fourteenth Amendments to the Federal Constitution because the officer
lacked reasonable suspicion that he was driving with a suspended license.
According to the defendant, the evidence presented at the hearing was
insufficient to establish that the officer had, in fact, identified the defendant as
the driver of the vehicle before initiating the stop.




                                         2
       The circuit court held a hearing on the defendant’s suppression motion.
At the hearing, the officer testified that, although he had never seen the
defendant before, he identified the defendant as the operator of the motor
vehicle he was following by referencing the booking photograph and physical
descriptions of the defendant’s appearance. After the officer concluded
testifying, the circuit court granted the defendant’s motion. Ruling from the
bench, the court concluded that the officer’s investigative steps — including his
use of the mobile data terminal to search the license plate and the defendant’s
license status — were “appropriate” under the circumstances. The court
concluded, however, that the officer lacked reasonable suspicion that the
defendant was driving after his license was suspended. The court based this
conclusion, in part, upon “some of the arguments” that the defendant made
regarding “identification.” The court further noted that the officer “was sitting
in a car” and “looking at a computer picture” when he attempted to identify the
driver and that the officer could not remember whether the defendant was
wearing a mask at the time of the identification.

       The State moved for reconsideration. In response, the court issued a
written order denying the motion and reiterating its ruling that “there was not
an articulable suspicion for the stop.” The court based its ruling upon “the
totality of the circumstances,” including its findings that “the car that was
pulled over was not unregistered or under suspension, there was no
observations of motor vehicle violations, [and] there was not enough evidence
presented to establish [the] identity of the Defendant behind the wheel.” This
appeal followed.

      We first address whether the motor vehicle stop violated the State
Constitution, relying upon federal law merely to aid our analysis. State v. Ball,
124 N.H. 226, 231-33 (1983). When reviewing a circuit court’s order on a
motion to suppress, we accept the circuit court’s factual findings unless they
lack support in the record or are clearly erroneous. State v. Sage, 170 N.H.
605, 610 (2018). We review the circuit court’s legal conclusions de novo. Id.

       Part I, Article 19 of the State Constitution protects citizens from
unreasonable searches and seizures. N.H. CONST. pt. I, art. 19. A traffic stop
is a seizure for purposes of the State Constitution. Sage, 170 N.H. at 610. A
warrantless seizure is per se unreasonable unless it falls within a recognized
exception to the warrant requirement. State v. Dalton, 165 N.H. 263, 265
(2013). One such exception is an investigatory stop. Id. To undertake an
investigatory stop that is consistent with the State Constitution, the officer
must have reasonable suspicion — based upon specific, articulable facts taken
together with rational inferences drawn from those facts — that the particular
person stopped has been, is, or is about to be engaged in criminal activity. Id.

      To determine the sufficiency of an officer’s suspicion, we consider the
articulable facts in light of all surrounding circumstances, keeping in mind


                                        3
that a trained officer may make inferences and draw conclusions from conduct
that may seem unremarkable to an untrained observer. State v. Joyce, 159
N.H. 440, 446 (2009). A reasonable suspicion must be more than a mere
hunch. Id. The articulated facts must lead somewhere specific, not just to a
general sense that this is probably a bad person who may have committed
some kind of crime. Id. The officer’s suspicion must have a particularized and
objective basis to warrant that intrusion into protected privacy rights. Id.

       Here, the State argues that the circuit court erred as a matter of law by
concluding that the officer lacked reasonable suspicion that the defendant was
driving after his license was suspended in violation of RSA 263:64. The State
argues that, “[b]ased on proper investigative techniques, the officer determined
that the driver of the vehicle was the defendant, and that the defendant had a
suspended license.” The State argues that this suspicion was reasonable in
light of “his personal observations, the booking photos and descriptors, and a
known association between the defendant and the owner of the [vehicle].”

       To support its argument, the State relies upon State v. Richter, 145 N.H.
640 (2000). In Richter, we recognized “the authority of police to run random
computer checks of passing vehicle licenses, without suspicion of criminal
conduct,” explaining that such checks are not searches within the meaning of
Part I, Article 19 of the State Constitution. Richter, 145 N.H. at 640-41
(quotation omitted). We further held that an officer’s knowledge that the
registered owner of a vehicle has a suspended driver’s license may provide
reasonable suspicion to initiate a traffic stop. Id. at 641-42. We explained
that, when an officer “observe[s] nothing that would indicate that the driver
was not the owner,” it is “reasonable for the officer to infer that the driver was
the owner of the vehicle.” Id. We further explained that “[s]uch an inference
[gives] rise to a reasonable suspicion that the driver was committing a violation
of RSA 263:64.” Id. at 642.

       Here, in light of our holding in Richter, we agree with the State that the
officer’s use of his mobile data terminal to search the vehicle’s license plate was
reasonable. See id. at 640-41. We also agree that the officer’s subsequent
search of the defendant’s license status was reasonable. See id. at 641
(holding that “the officer’s subsequent check of associated motor vehicle
licenses and records” was reasonable because “the state is the very body that
issues, controls, and regulates such licenses and records” (quotation omitted)).
Based upon these searches, the officer correctly determined that the
defendant’s license was suspended after he was arrested for DUI and that, at
the time of the prior arrest, the defendant was driving a vehicle that belonged
to the owner of the vehicle that the officer was following.

      Nonetheless, as the State acknowledges, “an additional investigative step
was necessary to identify” the defendant as the driver of the vehicle. See
Dalton, 165 N.H. at 265 (explaining that “the officer must have a reasonable


                                        4
suspicion . . . that the particular person stopped has been, is, or is about to be,
engaged in criminal activity” (quotation omitted; emphasis added)). The State
relies upon the officer’s testimony that he identified the defendant by
comparing the driver’s appearance to the booking photograph and the physical
descriptions that he obtained through his mobile data terminal. During the
officer’s cross-examination, however, defense counsel pointed out that the
officer was following the defendant and that he could not observe several of the
physical descriptors such as height, weight, and eye color from his cruiser.
Additionally, in his closing, defense counsel noted that the officer could not
remember certain details regarding his identification of the defendant. Ruling
from the bench, the court stated that it was suppressing the evidence based
upon “some of the arguments” regarding identification. In its order denying the
State’s motion for reconsideration, the court explained that “there was not
enough evidence presented to establish [the] identity of the Defendant behind
the wheel.”

       The record demonstrates that, in finding that the officer lacked
reasonable suspicion to initiate the stop, the circuit court did not credit the
officer’s testimony regarding his identification of the defendant. See In the
Matter of Sheys & Blackburn, 168 N.H. 35, 39 (2015) (“The interpretation of a
court order is a question of law, which we review de novo.”). Witness credibility
is an issue of fact for the circuit court to decide. See In the Matter of Nyhan &
Nyhan, 151 N.H. 739, 743 (2005) (“The [circuit] court, as finder of fact, has the
discretion to evaluate witnesses’ credibility and may choose to reject their
testimony in whole or in part.”). When reviewing an order on a motion to
suppress, we defer to the circuit court’s credibility determinations unless no
reasonable person could have come to the same conclusion after weighing the
testimony. State v. Livingston, 153 N.H. 399, 408 (2006). We also accept the
circuit court’s factual findings unless they lack support in the record or are
clearly erroneous. Sage, 170 N.H. at 610.

       We conclude that the circuit court’s credibility finding is reasonable and
supported by the evidence presented at the suppression hearing. At the
hearing, the officer testified that, having never seen the defendant before, he
relied solely upon the booking photograph and physical descriptors of the
defendant to identify the defendant as the driver. The officer explained that he
identified the defendant by comparing that information with his observations of
the driver’s rear-view mirror and “different profiles in the [driver’s] face,” which
became visible when the vehicle turned. The officer also testified that, when
this comparison occurred, he was traveling behind the defendant at
approximately thirty to forty miles per hour. When asked how he identified the
driver’s height, weight, and eye color, the officer responded that he “didn’t use
those steps.” The officer also admitted that he could not recall what the driver
was wearing and whether the driver was wearing a mask. Based upon this



                                         5
record, we have no basis to disturb the court’s factual finding with respect to
the credibility of the officer’s testimony that he identified the defendant before
the stop.

       To support its reasonable suspicion argument, the State also relies upon
the “known association between the defendant and the owner of [the vehicle].”
To the extent that the State argues that this “association” was sufficient to
establish reasonable suspicion, we disagree. As explained above, Part I, Article
19 of the State Constitution requires “a particularized and objective basis”
warranting “intrusion into protected privacy rights.” Joyce, 159 N.H. at 446
(quotations omitted). To hold that the defendant’s prior arrest was sufficient to
provide reasonable suspicion — without identifying the defendant as the driver
— merely because an individual was driving a vehicle that belonged to the
same registered owner would contravene this principle.

       We therefore conclude that the circuit court did not err by ruling that the
officer lacked reasonable suspicion to warrant the stop. We further conclude
that, because the officer lacked reasonable suspicion, the circuit court properly
ruled that the officer violated Part I, Article 19 of the State Constitution when
he initiated the motor vehicle stop. Accordingly, we need not address whether
the stop violated the Federal Constitution. See Ball, 124 N.H. at 237 (“Because
the seizure was illegal under the New Hampshire Constitution, the court need
not reach the federal issue.”). The exclusionary rule requires the suppression
of any evidence obtained derivatively through a violation of Part I, Article 19 of
the State Constitution, see State v. Lantagne, 165 N.H. 774, 778 (2013), or the
Fourth Amendment to the Federal Constitution, see Wong Sun v. United
States, 371 U.S. 471, 485-86 (1963). Although there are exceptions to the
exclusionary rule, see Lantagne, 165 N.H. at 778; United States v. Dent, 867
F.3d 37, 40 (1st Cir. 2017), the State does not argue that any such exceptions
apply here. Accordingly, we conclude that the circuit court did not err by
suppressing any evidence obtained as a result of the unlawful motor vehicle
stop.

                                                        Affirmed and remanded.


     MACDONALD, C.J., and HICKS, BASSETT, and HANTZ MARCONI, JJ.,
concurred.




                                         6